Case: 4:19-mj-06165-GJL Doc #: 1 Filed: 08/19/19 1 of 1. PagelD #: 1

AO 91 (Rev. 11/11) Criminal Complaint fe if i Pp)

UNITED STATES DISTRICT COURT
for the 2019 AUG 19 PM {: 48

Northern District of Ohio CLERK, U.S. DIS 2)
NORTHERN roistaicd on at 10

 

 

 

 

United States of America ) YOUNGSTOWN
Vv. )
James P. Reardon Gass Ne
>} 4:19M 6165
) 4 -! ) €.
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of duly 11, 2019 in the county of Mahoning in the
Northern District of Ohio , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 875(c) Transmitting Threatening Communications via Interstate Commerce

This criminal complaint is based on these facts:

See attached affidavit.

C Continued on the attached sheet.
Ae x Cine -
al — Complainant's signature '

FBI S/A Thomas Donnelly

Printed name and title

 

Sworn to before me and signed in my presence.

Date: BAA~7FO| 9, | } & " Desde

yes signature

City and state: Youngstown, Ohio sume J. ca U.S. Magistrate Judge

Printed name and title

 
